Title: From George Washington to Thomas Hanson Marshall, 16 March 1770
From: Washington, George
To: Marshall, Thomas Hanson

 

Sir
March 16th 1770

In reply to your favour of the 12th, I have only to say, that I am really sorry we shoud misapprehend each others Intention’s concerning the agreement we entered into at my House; but since we have done so, in respect to one part of it, and since I am under no sort of apprehension of having the mistake rectifyed by giving you possession of any part of Mr Alexander’s Land adjoining you, or the whole, if required next year (unless a death shoud intervene to prevent it) I shoud be glad to know, if, in the meantime you will suffer me to go on and get the remainder of my Mill frame in the place I was cutting (there wanting but little to compleat the work as I got the chief part of the Scantling for it last Summer from my own Land) upon conditions of my paying you the customary price for all the Timber I may take off of these slipes in case I shoud not have it in my power to put you in Possession of as much of Mr Alexander’s Land as these shall measure, at the determination of the present year?
Mr Alexander at the sametime he mentioned to me what he had wrote to you, & the conversation that passd between you and his Tenant (tho. different from what you Inclosd) also told me, that by some Law, or custom in Maryland relative to Landlords & Tenants, that if the Landlord neglected before some certain day to warn of the Tenant, that it was optional in the latter to obey the notice afterwards or not it may be impractacable therefore now, for him to give you possession of any part of the Tenanted Land, till the expiration of the present year, but there can be no doubts of his doing it then; & therefore, as these slipes of Land can never be of more essential Service to me than at this time; and as I see little, indeed no difference it can make to you to give me the use of them at this time, or 8 or nine Months hence—I shoud be very glad if you coud oblige me therein, upon the conditions above mentioned especially, as it will be on⟨ly⟩ doing that now which I really thought was done before.
I shoud be much obliged to you also for a Copy ⟨of⟩ the Plat and Courses of Mr Alexanders Land pointing thereon the piece you want to get from him.
